IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 2, 2009

                                        No. 08-31050                   Charles R. Fulbruge III
                                      Summary Calendar                         Clerk



In the Matter of: NICHOLAS PETER PERICONE

                                                          Debtor
---------------------------------------------------------------
NICHOLAS PETER PERICONE

                                                       Appellee
v.

DANIEL A SMITH, Trustee

                                                       Appellant


                    Appeals from the United States District Court
                        for the Eastern District of Louisiana
                                  No. 2:07-cv-9686


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       In this bankruptcy appeal, the trustee contests the district court’s order
reversing and remanding 1) the bankruptcy court’s denial of the debtor's motion
to reconsider the appointment of the trustee's law firm as counsel for the trustee,
and 2) the bankruptcy court’s award of attorneys’ fees to the counsel for the
trustee. Appellee, the debtor, has filed a motion to dismiss the appeal to this
Court for lack of jurisdiction.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                            No.

       This Court’s jurisdiction to review decisions of the district court on
bankruptcy matters is defined by 28 U.S.C. § 158, under which we hear appeals
from all “final decisions, judgments, orders, and decrees.” Interpreting finality
in this context, we have held: “To determine whether a remand by a district
court really signals the end of the game, we must follow a two step inquiry.
First, we must ask whether the order of the bankruptcy court itself is final in
character, and second, if it is, we must ask if the remand by the district court
requires extensive further proceedings. The answer to the first question must
be in the affirmative while the answer to the second question must be in the
negative.”1
       Regarding the district court’s remand on the issue of the appointment of
counsel for the trustee, we have held that such an order of a bankruptcy court
is not final.2 Thus, this Court does not have jurisdiction to hear the appeal from
the district court’s decision to remand the issue to the bankruptcy court.
       Similarly, we have held that a district court’s remand to a bankruptcy
court to determine whether attorneys’ fees were warranted and if so, in what
amount, requires the bankruptcy court to perform “significant further
proceedings.” 3 Thus, we lack jurisdiction to consider the district court's remand
of the award of attorneys' fees.
       The motion to dismiss the appeal for lack of jurisdiction is GRANTED.
Appellee's motion for costs and damages is DENIED.




       1
        In re Greene County Hospital, 835 F.2d 589, 595 (5th Cir. 1988) (internal citations
omitted).
       2
       See In re Delta Services Indus., Etc., 782 F.2d 1267, 1272 (5th Cir. 1986); In re
Westwood Shake & Shingle, Inc., 971 F.2d 387, 389 (9th Cir. 1992).
       3
        See In re Pratt, 524 F.3d 580, 584 (5th Cir. 2008); In re Gadzooks Inc., 291 F. App'x
652 (5th Cir. 2008).

                                             2